DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  ILENE TILLMAN, as Personal Representative of the Estate of TONY
                ORLANDO JACKSON, deceased,
                           Appellant,

                                     v.

          SHERIFF KEN J. MASCARA, in his official capacity,
                           Appellee.

                              No. 4D18-152

                               [July 5, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet Croom, Judge; L.T. Case No. 562015CA000462.

  Lorenzo Williams and LeRonnie Mason of Gary, Williams, Parenti,
Watson & Gary, P.L.L., Stuart, for appellant.

  Summer M. Barranco of Purdy, Jolly, Giuffreda & Barranco, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.